Title: To George Washington from Samuel Hanson (of Samuel), 22 October 1793
From: Hanson, Samuel (of Samuel)
To: Washington, George


          
            Sir
            Alexandria [Va.], Octr 22d 1793
          
          Finding that the Emoluments of my Office (about 400 Dollars per annum) are, with the
            utmost Economy, entirely inadequate to the support of my family, I am constrained to
            quit Alexandria; and mean to give in my resignation the 15th next month.
          I thought it necessary to inform you of my intention, in order that my Successor may be
            appointed against that day.
          Mr James McRea means to become a Candidate for the place. In favour of that Gentleman, I take the liberty of adding my
            public testimony to the recommendations from many others which he will have the honour
            to lay before you. with perfect respect and Esteem, I am Sir your most obedient
            Servant
          
            S. Hanson of Saml
          
        